--------------------------------------------------------------------------------

EXHIBIT 10.2
KIRBY CORPORATION


2000 NONEMPLOYEE DIRECTOR STOCK PLAN


ARTICLE I
GENERAL
 
Section 1.1.  Purpose.  The purpose of this Plan is to advance the interests of
Kirby Corporation, a Nevada corporation (the “Company”), by providing an
additional incentive to attract and retain qualified and competent directors,
upon whose efforts and judgment the success of the Company is largely dependent,
through the encouragement of stock ownership in the Company by such persons.
 
Section 1.2.  Definitions.  As used herein, the following terms shall have the
meaning indicated:
 
(a)                      “Award” means a grant under this Plan in the form of an
Option or Restricted Stock.
 
(b)                      “Board” means the Board of Directors of the Company.
 
(c)                      “Change in Control”  means the occurrence of any of the
following events:
 
(i)           Any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended) becomes the beneficial
owner, directly or indirectly, of voting securities representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
voting securities or, if a person is the beneficial owner, directly or
indirectly, of voting securities representing thirty percent (30%) or more of
the combined voting power of the Company’s outstanding voting securities as of
the date a particular Award is granted, such person becomes the beneficial
owner, directly or indirectly, of additional voting securities representing ten
percent (10%) or more of the combined voting power of the Company’s then
outstanding voting securities;
 
(ii)           During any period of twelve (12) months, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
a majority of the Directors unless the election, or the nomination for election
by the Company’s stockholders, of each new Director was approved by a vote of at
least a majority of the Directors then still in office who were Directors at the
beginning of the period;
 
(iii)           The stockholders of the Company approve (A) any consolidation or
merger of the Company or any Subsidiary that results in the holders of the
Company’s voting securities immediately prior to the consolidation or merger
having (directly or indirectly) less than a majority ownership interest in the
outstanding voting securities of the surviving entity immediately after the
consolidation or merger, (B) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company or (C) any plan or proposal for the liquidation or
dissolution of the Company;
 


 
 

--------------------------------------------------------------------------------

 


(iv)           The stockholders of the Company accept a share exchange, with the
result that stockholders of the Company immediately before such share exchange
do not own, immediately following such share exchange, at least a majority of
the voting securities of the entity resulting from such share exchange in
substantially the same proportion as their ownership of the voting securities
outstanding immediately before such share exchange; or
 
(v)           Any tender or exchange offer is made to acquire thirty percent
(30%) or more of the voting securities of the Company, other than an offer made
by the Company, and shares are acquired pursuant to that offer.
 
For purposes of this definition, the term “voting securities” means equity
securities, or securities that are convertible or exchangeable into equity
securities, that have the right to vote generally in the election of Directors.
 
(d)                      “Code” means the Internal Revenue Code of 1986, as
amended.
 
(e)                       “Committee” means the Compensation Committee, if any,
appointed by the Board.
 
(f)                       “Compensation Plan” means the written plan or program
in effect from time to time, as approved by the Board, which sets forth the
compensation to be paid to Eligible Directors.
 
(g)                      “Date of Grant” means the date on which an Option or
Restricted Stock is granted to an Eligible Director.
 
(h)                      “Director” means a member of the Board.
 
(i)                        “Eligible Director” means a Director who is not an
employee of the Company or a Subsidiary.
 
(j)                        “Existing Plan” means the 2000 Nonemployee Director
Stock Option Plan, as amended by the Board on January 27, 2004 and approved by
the stockholders of the Company on April 27, 2004, and as further amended by the
Board effective April 26, 2005 and January 22, 2007.
 
(k)                       “Fair Market Value” of a Share means the closing price
on the New York Stock Exchange on the day of reference.  If the Shares are not
listed for trading on the New York Stock Exchange, the Fair Market Value on the
date of reference shall be determined by any fair and reasonable means
prescribed by the Committee.
 
(l)                        “Nonincentive Stock Option” means an option that is
not an incentive stock option as defined in Section 422 of the Internal Revenue
Code of 1986, as amended.
 
 
2

--------------------------------------------------------------------------------

 


(m)                      “Option” means any option granted under this Plan.
 
(n)                      “Optionee” means a person to whom a stock option is
granted under this Plan or any successor to the rights of such person under this
Plan by reason of the death of such person.
 
(o)                      “Payment Date” means the last day of a calendar
quarter.
 
(p)                      “Plan” means this 2000 Nonemployee Director Stock Plan
for Kirby Corporation, as amended from time to time.
 
(q)                      “Restricted Stock” means Shares granted under this Plan
that are subject to restrictions described in Article III and the Compensation
Plan.
 
(r)                       “Share” means a share of the common stock, par value
ten cents ($0.10) per share, of the Company.
 
(s)                       “Subsidiary” means any corporation (other than the
Company) in any unbroken chain of corporations beginning with the Company if, at
the time of the granting of the Option, each of the corporations other than the
last corporation in the unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
Section 1.3.  Total Shares.  The maximum number of Shares that may be issued
under this Plan shall be One Million (1,000,000) Shares, which may be from
Shares held in the Company’s treasury or from authorized and unissued
Shares.  If any Award granted under the Plan shall terminate, expire or be
cancelled or surrendered as to any Shares, new Options may thereafter be granted
covering such Shares or such Shares may thereafter be issued as Restricted
Stock.  All Share numbers in the Plan reflect the 2-for-1 split of the common
stock of the Company effected on May 31, 2006.
 
ARTICLE II
STOCK OPTIONS
 
Section 2.1.  Automatic Grant of Options.  Options shall automatically be
granted to Eligible Directors as provided in Sections 2.2, 2.3 and 2.4.  All
Options shall be Nonincentive Stock Options.  Each Option shall be evidenced by
an option agreement containing such terms deemed necessary or desirable by the
Committee that are not inconsistent with the Plan or any applicable
law.  Neither the Plan nor any Option shall confer upon any person any right to
continue to serve as a Director.
 
Section 2.2.  Automatic One-Time Grant.  Each Eligible Director shall
automatically be granted an Option for TEN THOUSAND (10,000) Shares on the date
of such Eligible Director’s first election as a Director.
 
Section 2.3.  Automatic Annual Grants.  Immediately after each annual meeting of
stockholders of the Company, each Eligible Director shall automatically be
granted an Option for SIX THOUSAND (6,000) Shares.
 
 
3

--------------------------------------------------------------------------------

 


Section 2.4.  Election to Receive Options.  If the Compensation Plan permits
Eligible Directors to elect to receive an Option in lieu of all or part of
Director fees otherwise payable in cash, each Eligible Director who has properly
and timely made such election as provided in the Compensation Plan shall
automatically be granted an Option for a number of Shares equal to (i) the
amount of the fee such Eligible Director elects to receive in the form of an
Option divided by (ii) the Fair Market Value of a Share on the Date of Grant
multiplied by (iii) 3, with the result rounded to the nearest whole Share.
 
Section 2.5.  Option Price.  The option price per Share for any Option shall be
the Fair Market Value on the Date of Grant.
 
Section 2.6.  Date of Grant.
 
(a)                      The Date of Grant of an Option granted under Section
2.2 shall be the date of the Eligible Director’s first election as a Director.
 
(b)                      The Date of Grant of an Option granted under Section
2.3 shall be the date of the annual meeting of stockholders of the Company to
which the grant relates.
 
(c)                      The Date of Grant of an Option granted under Section
2.4 shall be the date of the next annual meeting of stockholders after the
election by the Eligible Director pursuant to the Compensation Plan to receive
the Option in lieu of cash fees, except that, for an Eligible Director elected
between annual stockholder meetings, the Date of Grant shall be the date of his
or her election as a Director.
 
Section 2.7.  Vesting.
 
(a)                      An Option granted under Section 2.2 shall be
exercisable on or after the Date of Grant.
 
(b)                      An Option granted under Section 2.3 shall become
exercisable six months after the Date of Grant.
 
(c)                      An Option granted under Section 2.4 shall become
exercisable on the Payment Date(s) following the Date of Grant as provided in
this Section 2.7(c).  The number of Shares as to which an Option granted under
Section 2.4 will become exercisable on each Payment Date after the Date of Grant
shall equal the number of Shares subject to the Option divided by the number of
Payment Dates occurring after the Date of Grant and before the first anniversary
of the most recent annual meeting of stockholders of the Company.
 
(d)                      Notwithstanding the other provisions of this Section
2.7, (i) an Option shall only become exercisable as provided in this Section 2.7
if the Optionee is a Director at the time the Option would otherwise become
exercisable and (ii) upon the occurrence of a Change in Control, all Options
outstanding at the time of the Change in Control shall become immediately
exercisable.
 
Section 2.8.  Term of Options.  The portion of an Option that is exercisable
shall automatically and without notice terminate upon the earlier of (a) one (1)
year after the Optionee ceases to be a Director for any reason or (b) ten (10)
years after the Date of Grant of the Option.  The portion of an Option that is
not exercisable shall automatically and without notice terminate at the time the
Optionee ceases to be a Director for any reason.
 
 
4

--------------------------------------------------------------------------------

 


Section 2.9.  Exercise of Options.  Any Option may be exercised in whole or in
part to the extent exercisable in accordance with Section 2.7.  An Option shall
be deemed exercised when (i) the Company has received written notice of such
exercise in accordance with the terms of the Option and (ii) full payment of the
aggregate option price of the Shares as to which the Option is exercised has
been made.  Unless further limited by the Committee in any Option, the option
price of any Shares purchased shall be paid solely in cash, by certified or
cashier’s check, by money order, by personal check or with Shares owned by the
Optionee for at least six months, or by a combination of the foregoing.  If the
option price is paid in whole or in part with Shares, the value of the Shares
surrendered shall be their Fair Market Value on the date received by the
Company.
 
Section 2.10.     Adjustment of Shares.
 
(a)                      If at any time while the Plan is in effect or
unexercised Options are outstanding, there shall be any increase or decrease in
the number of issued and outstanding Shares through the declaration of a stock
dividend or through any recapitalization resulting in a stock split, combination
or exchange of Shares, then and in such event:
 
(i)           appropriate adjustment shall be made in the maximum number of
Shares then subject to being optioned under the Plan, and the numbers of Options
to be granted under Sections 2.2, 2.3 and 2.4, so that the same proportion of
the Company’s issued and outstanding Shares shall continue to be subject to
being so optioned, and
 
(ii)           appropriate adjustment shall be made in the number of Shares and
the exercise price per Share thereof then subject to any outstanding Option, so
that the same proportion of the Company’s issued and outstanding Shares shall
remain subject to purchase at the same aggregate exercise price.
 
(b)                      In the event of a merger, consolidation or other
reorganization of the Company in which the Company is not the surviving entity,
the Board or the Committee may provide for any or all of the following
alternatives: (i) for Options to become immediately exercisable, (ii) for
exercisable Options to be cancelled immediately prior to such transaction, (iii)
for the assumption by the surviving entity of the Plan and the Options, with
appropriate adjustments in the number and kind of shares and exercise prices or
(iv) for payment in cash or stock in lieu of and in complete satisfaction of
Options.
 
(c)                      Any fractional shares resulting from any adjustment
under this Section 2.10 shall be disregarded and each Option shall cover only
the number of full shares resulting from such adjustment.
 
(d)                      Except as otherwise expressly provided herein, the
issuance by the Company of shares of its capital stock of any class, or
securities convertible into shares of capital stock of any class, either in
connection with direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number of or
exercise price of Shares then subject to outstanding Options granted under the
Plan.
 
 
5

--------------------------------------------------------------------------------

 


(e)                      Without limiting the generality of the foregoing, the
existence of outstanding Options granted under the Plan shall not affect in any
manner the right or power of the Company to make, authorize or consummate (i)
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its business; (ii) any merger or
consolidation of the Company; (iii) any issue by the Company of debt securities,
or preferred or preference stock that would rank above the Shares subject to
outstanding Options; (iv) the dissolution or liquidation of the Company; (v) any
sale, transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.
 
Section 2.11.    Transferability of Options. Each Option shall provide that such
Option shall not be transferable by the Optionee otherwise than by will or the
laws of descent and distribution and that so long as an Optionee lives, only
such Optionee or his guardian or legal representative shall have the right to
exercise such Option.
 
Section 2.12.     Issuance of Shares.  No person shall be, or have any of the
rights or privileges of, a stockholder of the Company with respect to any of the
Shares subject to any Option unless and until such Shares (whether in
certificated or in book entry or other electronic form) shall have been issued
and delivered to such person.  As a condition of any transfer of Shares, the
Committee may obtain such agreements or undertakings, if any, as it may deem
necessary or advisable to assure compliance with any provision of the Plan, any
agreement or any law or regulation including, but not limited to, the following:
 
(a)                      a representation, warranty or agreement by the Optionee
to the Company, at the time any Option is exercised, that the Optionee is
acquiring the Shares for investment and not with a view to, or for sale in
connection with, the distribution of any such Shares; and
 
(b)                      a representation, warranty or agreement to be bound by
any restrictions that are, in the opinion of the Committee, necessary or
appropriate to comply with the provisions of any securities law deemed by the
Committee to be applicable to the issuance of the Shares.
 
ARTICLE III
RESTRICTED STOCK
 
Section 3.1.  Automatic Grants of Restricted Stock.  Restricted Stock shall
automatically be granted to Eligible Directors as provided in Sections 3.2 and
3.3.  Each Restricted Stock grant shall be evidenced by an agreement containing
such terms deemed necessary or desirable by the Committee that are not
inconsistent with the Plan or any applicable law.  No grant of Restricted Stock
shall confer upon any person any right to continue to serve as a Director.
 
 
6

--------------------------------------------------------------------------------

 


Section 3.2.  Automatic Annual Grants.  Immediately after each annual meeting of
stockholders of the Company, each Eligible Director shall automatically be
granted ONE THOUSAND (1,000) shares of Restricted Stock.
 
Section 3.3.  Election to Receive Restricted Stock.  If the Compensation Plan
permits Eligible Directors to elect to receive Restricted Stock in lieu of all
or part of Director fees otherwise payable in cash, each Eligible Director who
has properly and timely made such election as provided in the Compensation Plan
shall automatically be granted a number of Shares of Restricted Stock equal to
(i) the amount of the fee such Eligible Director elects to receive in the form
of Restricted Stock divided by (ii) the Fair Market Value of a Share on the Date
of Grant multiplied by (iii) 1.2, with the result rounded to the nearest whole
Share.
 
Section 3.4.  Date of Grant.
 
(a)                      The Date of Grant of Restricted Stock granted under
Section 3.2 shall be the date of the annual meeting of stockholders of the
Company to which the grant relates.
 
(b)                      The Date of Grant of Restricted Stock granted under
Section 3.3 shall be the date of the next annual meeting of stockholders after
the election by the Eligible Director pursuant to the Compensation Plan to
receive the Restricted Stock in lieu of cash fees, except that, for an Eligible
Director elected between annual stockholder meetings, the Date of Grant shall be
the date of his or her election as a Director.
 
Section 3.5.  Vesting.
 
(a)                      Restricted Stock granted under Section 3.2 shall vest
six months after the Date of Grant.
 
(b)                      Restricted Stock granted under Section 3.3 shall vest
on the Payment Date(s) following the Date of Grant as provided in this Section
3.5(a).  The number of Shares of Restricted Stock granted under Section 3.3 that
will vest on each Payment Date after the Date of Grant shall equal the number of
Shares of Restricted Stock granted divided by the number of Payment Dates
occurring after the Date of Grant and before the first anniversary of the most
recent annual meeting of stockholders of the Company.
 
(c)                      Notwithstanding the other provisions of this Section
3.5, (i) Restricted Stock shall only vest as provided in this Section 3.5 if the
holder is a Director at the time the Restricted Stock would otherwise vest and
(ii) upon the occurrence of a Change in Control, all Restricted Stock issued
under the Plan that is outstanding at the time of the Change in Control shall
immediately vest.
 
(d)                      Notwithstanding the vesting conditions set forth in the
Plan or the Compensation Plan, the Committee may in its discretion at any time
accelerate the vesting of Restricted Stock or otherwise waive or amend any
conditions of a grant of Restricted Stock under the Plan.
 
Section 3.6.  Restrictions on Transfer.  Restricted Stock granted to an Eligible
Director under the Plan (whether represented by stock certificates or in book
entry or other electronic form) shall be registered in the Director’s name or,
at the option of the Committee, not issued until such time as the Restricted
Stock shall become vested or as otherwise determined by the Committee.  If
certificates are issued prior to the Shares of Restricted Stock becoming vested,
such certificates shall either be held by the Company on behalf of the Director,
or delivered to the Director bearing a legend to restrict transfer of the
certificate until the Restricted Stock has vested, as determined by the
Committee.  The Director shall have the right to vote and receive dividends on
the Restricted Stock before it has vested.  Except as may otherwise be expressly
permitted by the Committee, no Share of Restricted Stock may be sold,
transferred, assigned or pledged by the Director until such Share has
vested.  In the event that a Director ceases to be a Director before all the
Director’s Restricted Stock has vested, the Shares of Restricted Stock that have
not vested shall be forfeited.  At the time Restricted Stock vests (and, if the
Director has been issued legended certificates for Restricted Stock, upon the
return of such certificates to the Company), such vested Shares shall be issued
to the Director, in certificated or book entry or other electronic form, free of
all restrictions.
 
 
7

--------------------------------------------------------------------------------

 


Section 3.7.  Issuance of Shares.  As a condition of the issuance of any Shares
of Restricted Stock, the Committee may obtain such agreements or undertakings,
if any, as it may deem necessary or advisable to assure compliance with any
provision of the Plan, any agreement or any law or regulation including, but not
limited to, the following:
 
(a)                      a representation, warranty or agreement by the Eligible
Director to the Company that the Eligible Director is acquiring the Shares for
investment and not with a view to, or for sale in connection with, the
distribution of any such Shares; and
 
(b)                      a representation, warranty or agreement to be bound by
any restrictions that are, in the opinion of the Committee, necessary or
appropriate to comply with the provisions of any securities law deemed by the
Committee to be applicable to the issuance of the Shares.
 
Section 3.8.  Section 83(b) Election.  If a Director receives Restricted Stock
that is subject to a “substantial risk of forfeiture,” the Director may elect
under Section 83(b) of the Code to include in his or her gross income, for the
taxable year in which the Restricted Stock is received, the Fair Market Value of
such Restricted Stock on the Date of Grant.  If the Director makes the Section
83(b) election, the Director shall (a) make such election in a manner that is
satisfactory to the Committee, (b) provide the Company with a copy of such
election and (c) agree to promptly notify the Company if any Internal Revenue
Service or state tax agent, on audit or otherwise, questions the validity or
correctness of such election or of the amount of income reportable on account of
such election.
 
ARTICLE IV
ADDITIONAL PROVISIONS
 
Section 4.1.  Administration of the Plan.  The Plan shall be administered by the
Committee.  The Committee shall have the authority to interpret the provisions
of the Plan, to adopt such rules and regulations for carrying out the Plan as it
may deem advisable, to decide conclusively all questions arising with respect to
the Plan and to make all other determinations and take all other actions
necessary or desirable for the administration of the Plan.  All decisions and
acts of the Committee shall be final and binding upon all affected Optionees and
holders of Restricted Stock.  If there is no Committee, the Board shall
administer the Plan and in such case all references to the Committee shall be
deemed to be references to the Board.
 
 
8

--------------------------------------------------------------------------------

 


Section 4.2.  Adjustment of Shares.  If at any time while the Plan is in effect,
there shall be any increase or decrease in the number of issued and outstanding
Shares through the declaration of a stock dividend or through any
recapitalization resulting in a stock split, combination or exchange of Shares,
the Committee shall make an appropriate adjustment in the number and kind of
Shares then subject to being issued under the Plan, so that the same proportion
of the Company’s issued and outstanding Shares shall continue to be subject to
issuance under the Plan upon the exercise of Options or as Restricted Stock.
 
Section 4.3.  Amendment.  The Board may amend or modify the Plan in any respect
at any time, subject to stockholder approval if required by applicable law or
regulation or by applicable stock exchange rules.
 
Section 4.4.  Duration and Termination.  The Plan shall be of unlimited
duration.  The Board may suspend, discontinue or terminate the Plan at any
time.  Such action shall not impair any of the rights of any holder of any
Option or Restricted Stock outstanding on the date of the Plan’s suspension,
discontinuance or termination without the holder’s written consent.
 
Section 4.5.  Effective Date.  The Plan amends and restates the Existing Plan in
its entirety.  Such amendment and restatement was effective upon approval by the
stockholders of the Company on April 22, 2008.
 

9

--------------------------------------------------------------------------------